Bartley, J.
While drunkenness creates no exemption from *78criminal responsibility, and may even exaggerate the turpitude of guilt in some cases, delirium tremens, although the result or consequence of continued intoxication, is insanity, or a diseased state of the mind, which affects responsibility for crime in the same way as insanity produced from any other cause.
The reason that intoxication creates no exemption from criminal responsibility, does not apply to delirium tremens, which, although like many other kinds of mania, the result of prior vicious indulgence, is always shunned rather than courted by the patient, and is not voluntarily assumed, either as a cloak for guilt, or to nerve the perpetrator to the commission of crime.

Judgment reversed, and cause remanded.